ACCEPTED
                       03-14-00138-CR
                               5177733
            THIRD COURT OF APPEALS
                       AUSTIN, TEXAS
                   5/6/2015 2:48:44 PM
                     JEFFREY D. KYLE
                                CLERK




       FILED IN
3rd COURT OF APPEALS
    AUSTIN, TEXAS
5/6/2015 2:48:44 PM
  JEFFREY D. KYLE
        Clerk
      8.     Appellant requests an extension of time of 7 days from the present

date, i.e. May 8, 2015.

      9.     Three extensions to file the brief have been received in this cause.

      I 0.   Defendant is currently not incarcerated for this offense.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Attorney for Appellant had to try a juvenile non-jury trial in Bell County,

Texas the week the Appellant's brief was due.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       BOBBY DALE BARINA
                                       455 East Central Texas Expressway, Suite
                                       104
                                       Harker Heights, Texas 76548
                                       Tel: (254) 69
                                       Fax: (25    99-10 4
                                       Bobb); aleBarina BarinaLaw~errl


                                        j
                                       By:
                                          /
                                          B-ob_b_y_D_a-le_B_a_r-in_a_ _ _ _ _ _ __



                                       ~
                                           (
                                          State BarNo. 01738480
                                        ' bobbydalebarina@barinalaw.com
                                          Attorney for Larry Dewayne Garrett
                        CERTIFICATE OF SERVICE

      This is to certifY that on May 6, 2015, a true and correct copy of the above

and foregoing document was served on the Co        y Attorn 's Office, Bell County,

1201 Huey Road, Bell County Texas, by    fox to 254-93 '- -: :. 51: .:5~0: . .- - - - - - -

                                  1/   Bobby Barina

STATE OF TEXAS                           §
                                         §
COUNTY OF BELL                           §

                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Bobby Dale Barina, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and
      entitled cause. I have read the fore mg    tion to Extend Time to
      File Appellant's Brief and swear at all f the allegations of fact
      contained therein are true and c



                                       Bobby Dale Barina
                              j        Affiant

      SUBSCRIBED AND SWORN TO BEFORE ME on May 6, 2015, to